DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 7/7/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuentes et al. (US pat 8946886).
	With respect to claim 1, Fuentes et al. teach a circuit board, comprising (see figs. 1-21 and associated text): 
an upper surface and a lower surface that are opposite to each other; 
a heat sink bonding pad 116,126, disposed on the upper surface and for electrically connecting to a heat sink 340; 
a chip bonding pad 128, disposed on the upper surface and for electrically connected to an electronic device 104; and 

With respect to claim 2, Fuentes et al. teach a circuit layer, comprising a heat sink trace 122, wherein the heat sink conductive pad are electrically connected to the heat sink bonding pad through the heat trace.  
With respect to claim 3, Fuentes et al. teach a chip conductive pad 120 (middle), disposed on the lower surface, and electrically isolated to the heat sink conductive pad.  
With respect to claim 4, Fuentes et al. teach the circuit layer further comprises: a chip trace 122 (in middle part), wherein the chip conductive pad is connected to the chip bonding pads through the chip trace.  
With respect to claim 6, Fuentes et al. teach a metal wire 118, wherein the chip bonding pad is electrically connected to the electronic device through the metal wire.  
With respect to claim 7, Fuentes et al. teach the heat sink comprises a pin having an opening.  
With respect to claim 8, Fuentes et al. teach the heat sink bonding pad is electrically connected to the heat sink through the pin.  

Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuentes et al. (US pat 8946886).
	With respect to claim 9, Fuentes et al. teach a chip package, comprising (see figs. 1-21 and associated text): 

a circuit board, wherein the electronic device is disposed on the circuit board, the circuit board comprises: 
an upper surface and a lower surface that are opposite to each other; 
a heat sink bonding pad 116,126, disposed on the upper surface and for electrically connecting to a heat sink 340; 
a chip bonding pad 128, disposed on the upper surface and for electrically connected to the electronic device; and 
a heat sink conductive pad 120, disposed on the lower surface and electrically connected to the heat sink bonding pad, wherein the heat sink bonding pad is electrically isolated to the chip bonding pad.  
With respect to claim 10, Fuentes et al. teach the electronic device is disposed between the circuit board and the heat sink.  
With respect to claim 11, Fuentes et al. teach the circuit board further comprises a circuit layer, the circuit layer comprises a heat sink trace 122, wherein the heat sink conductive pad is electrically connected to the heat sink bonding pad through the heat trace.  
With respect to claim 12, Fuentes et al. teach the heat sink comprises a pin having an opening.  
With respect to claim 13, Fuentes et al. teach the heat sink bonding pad is electrically connected to the heat sink through the pin. 
 With respect to claim 14, Fuentes et al. teach a metal wire 118, wherein the chip bonding pad electrically connected to the electronic device through the metal wire. 
15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US pat 6667546).
	With respect to claim 15, Huang et al. teach a chip package, comprising (see figs. 1-6 and associated text): 
an electronic device 21; and 
a circuit board, wherein the electronic device is disposed on the circuit board, the circuit board comprises: 
an upper surface and a lower surface that are opposite to each other; 
a heat sink bonding pad 204, disposed on the upper surface and for electrically connecting to a heat sink 23,24; 
a chip bonding pad 203, disposed on the upper surface and for electrically connected to the electronic device; and 
a circuit layer, comprises at least a heat sink trace (vertical column within 20, outer) and a chip trace (vertical column within 20, inner), and the heat sink trace is electrically isolated to the chip trace, wherein the heat sink bonding pad and the chip bonding pad are electrically connected to the heat sink trace and the chip trace, respectively.  
With respect to claim 16, Huang et al. teach a heat sink conductive pad (pad right below heat sink trace) and a chip conductive pad (pad right below chip trace), disposed on the lower surface and electrically connected to the heat sink trace and the chip trace, respectively.  
With respect to claim 17, Huang et al. teach the heat sink comprises a pin having an opening, and the heat sink bonding pad is electrically connected to the heat sink through the pin.  

With respect to claim 19, Huang et al. teach a first part of the heat sink is covered by the packaging glue and a second part of the heat sink is not covered by the packaging glue.  
With respect to claim 20, Huang et al. teach a solder ball 26P, connected to the heat sink conductive pad.   
 
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814